Case 3:14-bk-32453         Doc 62    Filed 09/10/19 Entered 09/10/19 13:57:12            Desc Main
                                     Document     Page 1 of 2


                           UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF OHIO
                                   DAYTON DIVISION

 In Re:                                             Case No. 14-32453

 Andrew M. Browne
   aka Andrew Browne
   aka Andrew Martin Browne                         Chapter 13
   aka Drew Browne
   aka Drew M. Browne

 Debtor(s).                                         Judge Guy R. Humphrey

     RESPONSE TO CHAPTER 13 TRUSTEE’S OBJECTION TO NOTICE OF
   MORTGAGE PAYMENT CHANGE FILED BY CREDITOR U.S. BANK TRUST,
 NATIONAL ASSOCIATION and REQUEST FOR ORDER REQUIRING CREDITOR
 TO PROVIDE AN ESCROW ANALYSIS PURSUANT TO WAIVER OF UNNOTICED
      ESCROW SHORTAGE or REFUND OF ESCROW SURPLUS (DOC. 57)

          U.S. Bank Trust National Association, as Trustee of the IGSC Series II Trust

(“Creditor”), by and through their undersigned counsel, hereby files this Response to the Chapter

13 Trustee’s Objection to Notice of Mortgage Payment Change filed by Creditor U.S. Bank

Trust National Association and Request for Order Requiring Creditor to Provide an Escrow

Analysis Pursuant to Waiver of Unnoticed Escrow Shortage or Refund of Escrow Surplus, doc.

57. Creditor states as follows:


             1. Creditor is currently investigating the allegations of the Trustee, and Counsel for

                 Creditor shall reach out to the Chapter 13 Trustee’s Office to amicably resolve the

                 matter. It is Counsel for Creditor’s understanding that the Chapter 13 Trustee’s

                 Office has no objection to the filing of this Response. Therefore, Creditor has not

                 filed a Motion for Leave to Respond Out of Time.
Case 3:14-bk-32453      Doc 62    Filed 09/10/19 Entered 09/10/19 13:57:12          Desc Main
                                  Document     Page 2 of 2




WHEREFORE, Creditor requests that Trustee’s Objection be overruled.



                                                Respectfully Submitted,

                                                /s/ Jon J. Lieberman
                                                Jon J. Lieberman (0058394)
                                                Sottile & Barile, Attorneys at Law
                                                394 Wards Corner Road, Suite 180
                                                Loveland, OH 45140
                                                Phone: 513.444.4100
                                                Email: bankruptcy@sottileandbarile.com
                                                Attorney for Creditor


                               CERTIFICATE OF SERVICE

I certify that a copy of the foregoing Response was served electronically on September 10, 2019
through the Court’s ECF System on all ECF participants registered in this case at the e-mail
address registered with the Court

And by ordinary U.S. Mail on September 10, 2019 addressed to:

       Andrew M. Browne, Debtor
       357 Vindale Dr.
       Beavercreek, OH 45440


                                                /s/ Jon J. Lieberman
                                                Jon J. Lieberman (0058394)
                                                Attorney for Creditor
